NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                            JAN 22 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GENERAL INSURANCE COMPANY                        No. 12-15755
OF AMERICA, a Washington corporation,
                                                 D.C. No. 3:10-cv-00588-LRH-
                Plaintiff-counter-defendant -    VPC
Appellee,

EMPLOYERS INSURANCE COMPANY                      MEMORANDUM*
OF NEVADA,

                Intervenor-Plaintiff -
Appellee,

  v.

SCOTT CRONK; et al.,

                Defendants-counter-claimants
- Appellants.



EMPLOYERS INSURANCE COMPANY                      No. 12-15791
OF NEVADA,
                                                 D.C. No. 3:10-cv-00588-LRH-VPC
                Intervenor-Plaintiff -
Appellant,

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
GENERAL INSURANCE COMPANY
OF AMERICA, a Washington corporation,

               Plaintiff-counter-defendant -
Appellee,

  and

SCOTT CRONK; et al.,

               Defendants-counter-
claimants.


                      Appeal from the United States District Court
                               for the District of Nevada
                       Larry R. Hicks, District Judge, Presiding

                             Submitted January 15, 2014**
                               San Francisco, California

Before: ALARCÓN, TALLMAN, and IKUTA, Circuit Judges.

        Scott Cronk, Chris Crumley, and Employers Insurance of Nevada appeal from

the district court’s order granting summary judgment in favor of General Insurance

Company of America (GICOA). We have jurisdiction under 28 U.S.C. §1291.

        Neither Cronk nor Crumley was entitled to coverage under the plain language

of Carson Nugget’s uninsured motorist endorsement because they were not



         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                               2
“‘occupying’ a covered ‘auto’ or a temporary substitute for a covered ‘auto’” when

injured. Because neither Cronk nor Crumley was a “person insured” under Carson

Nugget’s commercial automobile policy, their exclusion from uninsured motorist

coverage does not violate Nevada’s public policy. See State Farm Mut. Auto. Ins. Co.

v. Hinkel, 87 Nev. 478, 484 (1971). Nor is section 616C.215(3)(c) of the Nevada

Revised Statutes to the contrary, as Cronk and Crumley were not injured “under

circumstances entitling [them] . . . to receive proceeds under [their] employer’s policy

of uninsured or underinsured vehicle coverage.” Nev. Rev. Stat. § 616C.215(3).

      AFFIRMED.




                                           3